Title: To James Madison from Charles Yancey, 4 August 1823
From: Yancey, Charles
To: Madison, James


        
          Dear Sir,
          Richmond 4th August 1823
        
        I expect you have seen in print The unfortunate Difference between Messrs. Crawford Editor of the Va. Times & his foreman Ramsay. Having written to you in favor of Mr Crawford, I now feel bound to say to you, that every part of his statement Relative to the Contract is truth, & I believe the balance is. A burst of Indignation against Ramsay seems to prevail here. I cannot Recommend him to your Notice, & hope Mr. Crawford May Receive your support. He is a Gentleman of good Talents, & Education & possesses a True sense of honor. He contemplates commencing again shortly. Yours Respectfully
        
          Charles Yancey
        
      